                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 18-20489-CIV-O’SULLIVAN
                                     [CONSENT]

RAYMOND ORTEGA,

             Plaintiff,

v.

SOBE MIAMI, LLC, a Florida limited
liability company d/b/a
THE PLACE SOUTH BEACH, and
THOMAS J. DONALL, individually,

           Defendants.
______________________________/

              ORDER APPROVING SETTLEMENT AGREEMENT AND
                    DISMISSING CASE WITH PREJUDICE

      THIS MATTER came before the Court following notice from the parties that the

case has settled and the Court having conducted a hearing concerning the settlement.

      THE COURT has heard from counsel and considered the terms of the

Settlement Agreement, the pertinent portions of the record, and is otherwise fully

advised in the premises.

      This case involves claims for minimum wage and unpaid overtime compensation

under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq ("FLSA"). In reviewing a

settlement of an FLSA private claim, a court must "scrutiniz[e] the settlement for

fairness," and determine that the settlement is a "fair and reasonable resolution of a

bona fide dispute over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d

1350, 1352-53 (11th Cir. 1982). A settlement entered into in an adversarial context

where both sides are represented by counsel throughout litigation "is more likely to
reflect a reasonable compromise of disputed issues." Id. The district court may approve

the settlement in order to promote the policy of encouraging settlement of litigation. Id.

at 1354.

       In this case, there is a bona fide factual dispute over the number of hours worked

by the plaintiff and factual and legal issues as to whether the tip credit was properly

applied. The terms of the settlement were announced on the record in open Court. The

Court has reviewed the terms of the Settlement Agreement including the amount to be

received by the plaintiff and the attorney’s fees and costs to be received by counsel and

finds that the compromise reached by the parties is a fair and reasonable resolution of

the parties' bona fide disputes. Accordingly, it is

       ORDERED AND ADJUDGED that the parties' Settlement Agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

       ORDERED AND ADJUDGED that this case is DISMISSED WITH PREJUDICE.

The Court retains jurisdiction until December 26, 2018 to enforce the terms of the

settlement.

       The Clerk of Court is directed to mark this case as CLOSED.

       DONE AND ORDERED in Chambers at Miami, Florida this 26th day of

November, 2018.

                                           ________________________________
                                           JOHN J. O’SULLIVAN
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
